DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-3, 14 and 15, drawn to an apparatus for refurbishing a computer keyboard, classified in CPC B32B3/18.
II. Claims 4-13, drawn to a method for refurbishing a computer keyboard, classified in CPC B32B37/1292.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as a process in which the individual stickers are removed from the sticker sheet and attached to the keys of the keyboard.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
the inventions have separate classification as indicated above;

the inventions have a different field of search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Richard Goldberg on February 4, 2022 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-3, 14 and 15.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 4-13 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 14 each recite that the apparatus comprises “a first digital image of a keyboard” (claim 1, line 3; claim 14, lines 5-6).  It is unclear how a digital image can be part of the apparatus without being stored in a physical medium (e.g., electronic memory) which must necessarily be present in the apparatus and which is not recited in the claims.  For purposes of examination, the claims are being construed as reciting “an image of the keyboard”.  Claims 2 and 3 depend from claim 1 and claim 15 depends from claim 14.  These dependent claims are therefore also indefinite for the reasons set forth above with respect to claims 1 and 14.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Asayama (Japanese Patent Publication No. JP 2006-235893 A, machine language translation provided and cited below) in view of Brother (“Brother Scan n Cut Tutorials: Creating Stickers”, YouTube Video, Feb. 2015, https://www.youtube.com/watch?v=VbdhOQe50KM).
Regarding claim 1, Asayama discloses an apparatus for refurbishing a computer keyboard (Abstract of Asayama, sticker sheet), which apparatus comprises: a sticker sheet comprising a plurality of stickers respectively corresponding to the keys of the keyboard and each bearing a character designating the action of a respective key ([0003] of Asayama, seal sheet that allows a plurality of stickers to be affixed to a keyboard for purposes of diversifying the key notation; FIG. 3 of Asayama, sticker includes a character) and a back layer to which the stickers are releasably attached (FIG. 1 of Asayama, film sheet #1; [0004] of Asayama, stickers releasably attached to film sheet) and removable therefrom for attachment to their respective keys ([0004] of Asayama, film sheet #1 peeled off after stickers attached to corresponding keys); and an adhesive for attaching the stickers to their respective keys (Abstract, [0004] of Asayama, strong adhesive applied to bottom surfaces of stickers); wherein the stickers are configured and arranged on the back layer in a layout congruent with the layout of the keys on said first digital image (FIG. 2, [0005] of Asayama, plurality of stickers applied at the same time; stickers therefore arranged in a manner congruent with layout of keys).
Asayama does not specifically disclose that the apparatus comprises a first image of the keyboard.  Asayama, however, discloses that the sticker sheet contains a plurality of stickers corresponding to the layout of the keys of a keyboard (Abstract, FIG. 2 of Asayama).  Brother discloses a method of making a customized stickers sheet wherein an image of the sticker layout is scanned and used to print the stickers of the sticker sheet with the desired layout (See attached screenshots from Brother).  It would have been obvious to a person having ordinary skill in the 
Regarding claim 2, Asayama discloses a front layer of application tape engaging the stickers (FIG. 1 of Asayama, back layer #3 which engages stickers #2), whereby the stickers may be peeled off the back layer and applied to the keys of the keyboard in congruence therewith ([0004] of Asayama, film sheet #1 peeled off after stickers attached to corresponding keys).
Regarding claim 3, Asayama discloses the adhesive is pressure sensitive (Abstract, [0004] of Asayama, stickers are pressure bonded or pressurized and adhered to the keys; adhesive therefore forms a bond with applied pressure and is therefore pressure sensitive).
Regarding claim 14, Asayama discloses an apparatus for refurbishing a computer keyboard (Abstract of Asayama, sticker sheet including stickers that can be applied to key 
Asayama does not specifically disclose that the images are printed on the transfer sheet, that the apparatus comprises a first image of the keyboard and that the printed images of the keys are all configured and arranged congruently with said first digital image.  Asayama, however, discloses that the sticker sheet contains a plurality of stickers corresponding to the layout of the keys of a keyboard (Abstract of Asayama).  Brother discloses a method of making a customized stickers sheet wherein an image of the sticker layout is scanned and used to print the stickers of the sticker sheet with the desired layout (See attached screenshots from Brother).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the 
Regarding claim 15, Asayama discloses that the first and second adhesives are respectively such that the first adhesive adheres the printed images to the keys of the keyboard more strongly than the second adhesive adheres the printed images to the front layer (Abstract, [0004] of Asayama, stickers applied to surface sheet #1 with weak adhesive; bottom faces of stickers coated with strong adhesive for attachment to keyboard).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746